          Case 4:18-cr-00524-KGB Document 4 Filed 10/09/18 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS

UNITED STATES OF AMERICA

VS.                                                 NO. 4:18CR00524 KGB

MICHAEL MORRISON, JR.


              WRIT OF HABEAS CORPUS AD PROSEQUENDUM
TO THE CUSTODIAL AUTHORITY at the Saline County Sheriff’s Office and
TO THE UNITED STATES MARSHAL FOR THE EASTERN DISTRICT OF ARKANSAS:

GREETINGS:

        We command that you surrender the body of MICHAEL MORRISON, JR. DOB:
12/7/1980 detained in the Saline County Sheriff’s Office, Benton, Arkansas in your custody, under
safe and secure conduct, to the custody of the United States Marshal for the Eastern District of
Arkansas, and the said Marshal is directed to produce the body of the Defendant before this Court
on October 25, 2018 at 2:00 p.m., before the Honorable Beth Deere, and after the proceedings have
been concluded, that you return MICHAEL MORRISON, JR. to Saline County Sheriff’s Office
under safe and secure conduct.
        IN WITNESS WHEREOF, I have set my hand and the seal of said court, this 9 October
2018.




                                                    ___________________________________
                                                    UNITED STATES MAGISTRATE JUDGE
